DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks on Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendment and argument in pages 8-10 remarks regarding independent claims 1, 7 and 13 are persuasive in view of Figs 2 and 8. Examiner believes specifically the invention is to manage both scalability and availability of online data storage assets. Examiner believes the limitation of “receiving, via a computing processor, a plurality of data records, each of the plurality of data records having a sequentially changing data value and an other data value having a finite range of values; 
for each data record in the plurality of data records: 
causing the data record to be aggregated and stored with other data records in a first data storage container corresponding to a sequential 
causing the data record to be aggregated and stored with other data records in a second data storage container corresponding to a finite data storage space, wherein the second data storage container is different from the first data storage container, wherein the data records in the second data storage container are aggregated and stored based on the other data value, 
wherein the data record is stored in both the first data storage container corresponding to the sequential data storage space and the second data storage container corresponding to the finite data storage space; 
receiving a query against the plurality of data records; 
determining whether the query is best evaluated in the sequential data storage space or the finite data storage space; 
retrieving a first retrieved plurality of data records from the first data storage container when the query is best evaluated in the sequential data storage space; and 
retrieving a second retrieved plurality of data records from the second data storage container when the query is best evaluated in the finite data storage space" is considered to have significantly more limitations than an abstract idea.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1, 8 and 12 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving, via a computing processor, a plurality of data records, each of the plurality of data records having a sequentially changing data value and an other data value having a finite range of values; 
for each data record in the plurality of data records: 
causing the data record to be aggregated and stored with other data records in a first data storage container corresponding to a sequential 
causing the data record to be aggregated and stored with other data records in a second data storage container corresponding to a finite data storage space, wherein the second data storage container is different from the first data storage container, wherein the data records in the second data storage container are aggregated and stored based on the other data value, 
wherein the data record is stored in both the first data storage container corresponding to the sequential data storage space and the second data storage container corresponding to the finite data storage space; 
receiving a query against the plurality of data records; 
determining whether the query is best evaluated in the sequential data storage space or the finite data storage space; 
retrieving a first retrieved plurality of data records from the first data storage container when the query is best evaluated in the sequential data storage space; and 
retrieving a second retrieved plurality of data records from the second data storage container when the query is best evaluated in the finite data storage space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159